EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Dietz on 2/11/2021.

The claims filed 10/23/2020 have been amended as follows:
IN CLAIM 1:

In line 4, replace the phrase “the subject-derived” with the phrase “the human subject-derived”.

At the end of line 6, delete the word “and”.
	
After line 6, add the following text “detecting activated K-ras in the human subject-derived NSCLC sample; and”.
	
In line 13, after the phrase “normal sample” add the following text “and activated K-ras is detected”.

IN CLAIM 3:

	In line 1, replace the phrase “detecting comprises” with the phrase “detecting the levels of Lkb1 activity in the human subject-derived NSCLC sample and the normal sample comprises”.

IN CLAIM 4:

	In line 2, replace the phrase “the subject-derived” with the phrase “the human subject-derived”.

IN CLAIM 5:

	In line 2, replace the phrase “the subject-derived” with the phrase “the human subject-derived”.

IN CLAIM 8:

	In line 1, replace the phrase “detecting comprises” with the phrase “detecting the level of Lkb1 activity in the human subject-derived NSCLC sample comprises”.

IN CLAIM 14:

	In line 1, replace the phrase “wherein the one or more mutations in K-ras comprise” with the phrase “wherein detecting the activation of K-ras comprises detecting one or more mutations in K-ras comprising”.

CANCEL CLAIM 15

CANCEL CLAIM 16


ALLOWABILTY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The amendments and arguments presented in the papers filed 10/23/2020 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 6/23/2020 listed below have been reconsidered as indicated:
a)	The objections of claims 1 and 15-16 are withdrawn.

b)	The rejections of claim 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendments to the claims.



d)	The rejections of claims 1-6, 8-13 and 15-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez (Oncogene. 2004. 23:5084-5091) are withdrawn in view of the amendments to the claims and the claim interpretation set forth below.

e)	The rejections of: claims 1-6, 8-11, 13 and 15-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw (Cancer Cell. 2004. 6:91-99), Sun (J Thorac Oncol. 2006. 1:109-111) and Sanchez-Cespedes (Cancer Research. 2002. 62:3659-3662); claims 6-7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw (Cancer Cell. 2004. 6:91-99), Sun (J Thorac Oncol. 2006. 1:109-111) and Sanchez-Cespedes (Cancer Research. 2002. 62:3659-3662) as applied above, and in further view of Zhong (Lung Cancer. 2006. 53:285-294); and claim 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaw (Cancer Cell. 2004. 6:91-99), Sun (J Thorac Oncol. 2006. 1:109-111) and Sanchez-Cespedes (Cancer Research. 2002. 62:3659-3662) as applied above, and in further view of Pao (PLoS Medicine. 2005. 2(1): e17), are withdrawn because while it was predicted that Lkb1 inactivity would result in increased mTOR, Fernandez demonstrates that in lung cancer mTOR activity is not present. Thus, one would not have been motivated to follow the suggestion of Shaw in view of Fernandez demonstrating the premise Shaw did not reflect the actual situation in cancer. Furthermore, Shaw does recognize the relationship between Lkb1, K-ras and successful treatment of lung NSCLC with an mTOR inhibitor.

Claim Interpretation
Claim 1 recites “NSCLC” in parentheses in line 2. The term is interpreted as being an abbreviation for “non-small cell lung cancer”.

Claim 1 includes an administering step that performed if the level of Lkb1 activity in the subject-derived NSCLC sample is reduced compared to the level [of Lkb1 activity] in the normal sample and activated K-ras is detected. The step is required by the claimed method as a whole in view of the preamble of the claim stating the method is 

Claim 3 further limits the steps of “detecting a level of Lkb1 activity” of claim 1 in the subject-derived NSCLC sample and normal sample by requiring detecting a level of Lkb1 nucleic acid or protein.

Claims 4 and 5 describe how one determines that Lkb1 activity is reduced. The claims further limit how the required step of “administering” is performed in that it is only performed when the reduced level of Lkb1 activity in the same from the human subject is significantly reduced as compared to the normal sample.

Claim 6 limits claim 3 by limiting the detection at the protein level to using an immunoassay. The claim does not specifically require detecting the protein level of Lkb1. The full scope of claim 6 encompasses detecting a level of: Lkb1 nucleic acid; or Lkb1 protein using an immunoassay.

Claim 7 limits claim 3 by limiting the detection at the nucleic acid level to using one of the techniques recited in the claim. The claim does not specifically require 

Claim 8 further limits the step of “detecting a level of Lkb1 activity” of claim 1 in the subject-derived NSCLC sample by requiring detecting a sequence of an Lkb1 nucleic acid in the subject-derived NSCLC sample.

Claims 9-11 further limits claim 8 by requiring reduced Lkb1 activity based on an inactivating mutation. The claims further limit how the required step of “administering” is performed in that it is only performed when the reduced level of Lkb1 activity in the sample from the human subject is based on detecting an inactivating mutation in Lkb1.

Claim 12 further limits claim 9 by requiring detecting an inactivating mutation in the Lkb1 nucleic acid that results in a mutation at amino acid residue 78 of the encoded Lkb1 protein. These mutations are known in the field.

Claim 13 further describes the type of NSCLC sample from the human subject.

Claim 14 limits claim 1 by limiting K-ras mutation(s) to comprising a glycine to aspartic acid substitution amino acid 12 of the K-ras protein (K-rasG12D). The claim does not specifically require determining the presence of the K-rasG12D mutation but rather G12D mutation being present in the K-ras protein. 

Claim 17 further limits claim 1 by specifying the mTOR inhibitor is rapamycin.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The treatment of NSLC using an mTOR inhibitor on patients that have detected decreased activity of Lkb1 as compared to a normal sample and detected activation K-ras is not taught or suggested by the prior art. The art of Fernandez (previously cited) demonstrates that in lung cancer mTOR activity is reduced in the presence of inactive Lkb1. Based on the findings of Fernandez, one would not have been motivated to treat NSCLC in patients with inactive Lkb1 with an mTOR inhibitor because their mTOR levels are already reduced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634